EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on October 08, 2021, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on October 08, 2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on October 08, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-19 has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on October 08, 2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 2-5, 7, 11-14, and 16 has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on October 08, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 19 has been withdrawn. 
Applicant’s arguments, see pages 2 and 3 of the remarks, filed on October 08, 2021, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claims 1, 9, 10, 18, and 19 has been withdrawn. 
The drawings were received on October 08, 2021. These drawings are acceptable.
Claims 1, 3-14, and 16-22 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph C. Drish on October 20, 2021.

The application has been amended as follows: 

Claim 4 (line 6), claim 13 (lines 7 and 8), and claim 22 (line 7), the terms “a number of the transmitting antennas” and “a number of the receiving antennas” have been amended to “a number of transmitting antennas” and “a number of receiving antennas”, respectively.
Line 2 of claims 6, 8, and 9, the word “comprises” has been amended to “further comprises”.
Claim 9 (line 5) and claim 18 (line 7), the word “difference” has been amended to “a difference”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632